Exhibit 10.49
FORM OF RESTRICTED STOCK UNIT AGREEMENT BETWEEN AVANEX AND CERTAIN OF ITS
EMPLOYEES
Avanex Corporation (the “Company”) hereby grants you, [___] (the “Grantee”), the
number of Restricted Stock Units indicated below under the Company’s 1998 Stock
Plan (the “Plan”). The date of this Agreement is [___] (the “Grant Date”).
Subject to the provisions of Appendix A (attached) and of the Plan, the
principal features of this grant are as follows:

     
Grant Date:
  [___]
Total Number of Restricted Stock Units:
  [___]

     
Scheduled Vesting:
  The Restricted Stock Units will vest in accordance with the following
schedule: [25% of the shares vesting at each annual anniversary of the Vesting
Commencement Date,] subject to your continuing to be a Service Provider through
the applicable vesting date.

         
Purchase Price per Share:
  $ .001  
Total Purchase Price
    [___]  

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in this Agreement,
including Appendix A, and the Plan. Important additional information on vesting
and forfeiture of the Restricted Stock Units covered by this grant is contained
in paragraphs 4 through 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX
A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT. YOU AGREE
TO EXECUTE THIS AGREEMENT AS A CONDITION TO RECEIVING ANY SHARES.

              AVANEX CORPORATION   GRANTEE    
 
           
By:
           
 
 
 
 
 
   

APPENDIX A — TERMS AND CONDITIONS OF RESTRICTED STOCK

1)   Grant. The Company hereby grants to the Grantee under the Plan at the per
share price of $.001, equal to the par value of a Share, the number of
Restricted Stock Units indicated in the Notice of Grant, subject to all of the
terms and conditions in this Agreement and the Plan.   2)   Payment of Purchase
Price. When the Restricted Stock Units are paid out to the Grantee, par value
will be deemed paid by the Grantee for each Restricted Stock Unit through the
past services rendered by the Grantee, and will be subject to the appropriate
tax withholdings.   3)   Company’s Obligation to Pay. Each Restricted Stock Unit
has a value equal to the Fair Market Value of a Share on the date of grant.
Unless and until the Restricted Stock Units have vested in the manner set forth
in paragraphs 4 or 5, the Grantee will have no right to payment of such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Units will represent an unsecured obligation.
Payment of any vested Restricted Stock Units will be made in Shares.   4)  
Vesting Schedule. Except as otherwise provided in paragraph 5 of this Agreement,
the Restricted Stock Units awarded by this Agreement are scheduled to vest in
accordance with the vesting schedule set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on any such date actually will vest
only if the Grantee continues to be a Service Provider through such date.   5)  
Administrator Discretion. The Administrator, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth in the Notice of Grant (whether or not the Grantee remains a
Service Provider through such date(s)).   6)   Payment after Vesting. Any
Restricted Stock Units that vest in accordance with paragraph 4 will be paid to
the Grantee (or in the event of the Grantee’s death, to his or her estate) in
Shares as soon as practicable following the date of vesting, subject to
paragraph 9. Any Restricted Stock Units that vest in accordance with paragraph 5
will be paid to the Grantee (or in the event of the Grantee’s death, to his or
her estate) in Shares in accordance with the provision of such paragraph,
subject to paragraph 9.   7)   Forfeiture. Notwithstanding any contrary
provision of this Agreement, the balance of the Restricted Stock Units that have
not vested pursuant to paragraphs 4 or 5 at the time the Grantee ceases to be a
Service Provider will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company. The Grantee shall not be
entitled to a refund of the price paid for the Restricted Stock Units forfeited
to the Company pursuant to this paragraph 7.

 



--------------------------------------------------------------------------------



 



8)   Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.   9)   Withholding of Taxes. When the Shares are issued as
payment for vested Restricted Stock Units, the Grantee will recognize immediate
U.S. taxable income if the Grantee is a U.S. taxpayer. If the Grantee is a
non-U.S. taxpayer, the Grantee will be subject to applicable taxes in his or her
jurisdiction. The Company (or the employing Subsidiary) will withhold a portion
of the Shares otherwise issuable in payment for vested Restricted Stock Units
that have an aggregate market value sufficient to pay the minimum federal, state
and local income, employment and any other applicable taxes required to be
withheld by Avanex (or the employing Subsidiary) with respect to the Shares. No
fractional Shares will be withheld or issued pursuant to the grant of Restricted
Stock Units and the issuance of Shares thereunder; any additional withholding
necessary for this reason will be done by the Company through the Grantee’s
paycheck. Accordingly, to the extent the Fair Market Value of the number of
whole Shares withheld by the Company exceeds the withholding taxes, the Company
will pay the Grantee the difference. The Company (or the employing Subsidiary)
may instead, in its discretion, withhold an amount necessary to pay the
applicable taxes from the Grantee’s paycheck, with no withholding of Shares. In
the event the withholding requirements are not satisfied through the withholding
of Shares (or, through the Grantee’s paycheck, as indicated above), no payment
will be made to the Grantee (or his or her estate) for Restricted Stock Units
unless and until satisfactory arrangements (as determined by the Administrator)
have been made by the Grantee with respect to the payment of any income and
other taxes which the Company determines must be withheld or collected with
respect to such Restricted Stock Units. By accepting this Award, the Grantee
expressly consents to the withholding of Shares and to any cash or Share
withholding as provided for in this paragraph 9. All income and other taxes
related to the Restricted Stock Unit award and any Shares delivered in payment
thereof are the sole responsibility of the Grantee.   10)   Rights as
Stockholder. Neither the Grantee nor any person claiming under or through the
Grantee shall have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Grantee (including through electronic
delivery to a brokerage account). Notwithstanding any contrary provisions in
this Agreement, any quarterly or other regular, periodic dividends or
distributions (as determined by the Company) paid on Shares will affect neither
unvested Restricted Stock Units nor Restricted Stock Units that are vested but
unpaid, and no such dividends or other distributions will be paid on Restricted
Stock Units nor Restricted Stock Units that are vested but unpaid. After such
issuance, recordation and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.   11)   No Effect on Employment or
Service. The Grantee acknowledges and agrees that this Agreement and the
transactions contemplated hereunder do not constitute an express or implied
promise of continued service or employment as a Service Provider for any period,
or at all, and shall not interfere with the Grantee’s right or the Company’s (or
employing Subsidiary’s) right to terminate the Grantee’s relationship as a
Service Provider at any time, with or without cause.   12)   Address for
Notices. Any notice to be given to the Company under the terms of this Agreement
shall be addressed to the Company, in care of its Secretary, at 40919
Encyclopedia Circle, Fremont, California 94538, or at such other address as the
Company may hereafter designate in writing.   13)   Grant is Not Transferable.
Except to the limited extent provided in paragraph 8 above, this grant and the
rights and privileges conferred hereby shall not be transferred, assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to sale under execution, attachment or similar process.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of this grant, or of any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this grant
and the rights and privileges conferred hereby immediately shall become null and
void.   14)   Restrictions on Sale of Securities. The Shares issued as payment
for vested Restricted Stock Units awarded under this Agreement will be
registered under the federal securities laws and will be freely tradable upon
receipt. However, the Grantee’s subsequent sale of the Shares will be subject to
any market blackout-period that may be imposed by the Company and must comply
with the Company’s insider trading policies, and any other applicable securities
laws.   15)   Binding Agreement. Subject to the limitation on the
transferability of this grant contained herein, this Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.   16)   Conditions for Issuance of
Certificates for Stock. The shares of stock deliverable to the Grantee may be
either previously authorized but unissued shares or issued shares which have
been reacquired by the Company. The Company shall not be required to issue any
certificate or certificates for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; and (b) the completion of
any registration or other qualification of such Shares under any state or
federal law or under the rulings or regulations of the Securities and

 



--------------------------------------------------------------------------------



 



    Exchange Commission or any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
and (c) the obtaining of any approval or other clearance from any state or
federal governmental agency, which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the Restricted Stock
Units as the Administrator may establish from time to time for reasons of
administrative convenience.   17)   Plan Governs. This Agreement is subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms used and not defined in
this Agreement shall have the meaning set forth in the Plan.   18)  
Administrator Authority. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator shall be final and binding upon the Grantee, the Company and all
other persons. The Administrator shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.   19)   Captions. Captions provided herein are for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement.   20)   Agreement Severable. In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.   21)  
Entire Agreement. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Grantee expressly warrants that he or she
is not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein.   22)   Modifications to the
Agreement. This Agreement constitutes the entire understanding of the parties on
the subjects covered. The Grantee expressly warrants that he or she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Modifications to this Agreement
or the Plan can be made only in an express written contract executed by a duly
authorized officer of the Company. Notwithstanding anything to the contrary in
the Plan or this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
the consent of the Grantee, to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.   23)
  Amendment, Suspension or Termination of the Plan. By accepting this award, the
Grantee expressly warrants that he or she has received a right to purchase stock
under the Plan, and has received, read and understood a description of the Plan.
The Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.   24)   Notice of
Governing Law. This grant of Restricted Stock Units shall be governed by, and
construed in accordance with, the laws of the State of California without regard
to principles of conflict of laws.



 